Citation Nr: 0411963	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-05 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and Mr. S.K.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1951 to December 1953.  Thereafter, 
he enlisted in the Connecticut Army National Guard from 
September 1975 to July 1979, during which he served on active 
duty for training (ACDUTRA) from June 12, 1976 to June 26, 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a low back 
disability for failure to present new and material evidence.


FINDINGS OF FACT

1.  In a final decision dated May 1981, the Board denied the 
veteran's claim of entitlement to service connection for a 
chronic low back disability.  

2.  In July 2000, the veteran applied to reopen his claim for 
service connection for a low back disability; the additional 
evidence submitted in this application includes evidence 
which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A low back injury was not sustained during the veteran's 
period of active military service from January 1951 - 
December 1953, and arthritis did not have its onset to a 
compensable degree within the first post-service year 
following that period of active duty.

4.  The veteran sustained a low back injury on June 16, 1976, 
during active duty for training with the Connecticut Army 
National Guard, which resulted in disabling chronic 
residuals.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of service connection for a low back 
disability; that claim is reopened.  38 U.S.C.A. §§ 7104(b) 
(West  2002); 38 C.F.R. §§ 3.156(a) (2002).

2.  Residuals of a low back injury manifested by chronic low 
back pain and arthritis of the lumbosacral spine were 
incurred in active duty for training.  38 U.S.C.A. §§ 
101(22), (23), (24), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
As will be further discussed below, because this claim is 
being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.



Factual Background

The veteran has requested that VA reopen his claim of 
entitlement to service connection for a low back disability 
on the basis that he has submitted new and material evidence 
not only sufficient to reopen his claim, but also sufficient 
to grant service connection.  Specifically, the veteran 
contends that his current low back disability is directly 
related to his period of ACDUTRA in the Connecticut Army 
National Guard and that he is entitled to VA compensation for 
this disability.

The veteran's claim of entitlement to service connection for 
a low back disability was first considered and originally 
denied in a January 1980 RO rating decision.  The veteran 
initiated an appeal of the January 1980 decision, which was 
subsequently subsumed in a May 1981 Board decision that 
confirmed the denial and made it final.  Evidence considered 
by VA at the time included the following:

The veteran's service medical records for his period of 
active service from January 1951 to December 1953, show no 
treatment for any low back complaints or diagnosis of a 
chronic musculoskeletal disability of his low back.  His 
service medical records with the Connecticut Army National 
Guard for the period from September 1975 to July 1979 are 
significant for showing that on entrance examination in 
September 1975 his spine was normal.  He was deemed fit for 
National Guard service despite having had a prior history of 
back surgery in March 1975, in which a lumbar laminectomy was 
performed and a protrusion which was impinging on his nerve 
was removed.  He served on ACDUTRA from June 12, 1976 to June 
26, 1976, during which time he suffered a contusion injury to 
his coccyx after falling on his back while riding in a 
military truck.  According to the records, as he was being 
transported to the hospital for treatment of this back 
injury, his ambulance was involved in an accident with 
another car which caused additional injury to his back.  X-
rays of his lumbosacral spine following the accident revealed 
normal findings.  He was diagnosed in June 1976 with a 
coccygeal contusion and mild lumbosacral strain.  Treatment 
with bedrest was prescribed.

In August 1976, the veteran was treated for low back 
complaints and diagnosed with chronic low back pain.  In 
September 1976, he returned to duty with the National Guard 
with the medical advisory to avoid performing bending motions 
and heavy lifting.  His low back complaints persisted and, in 
October 1976, he was examined and diagnosed with herniated 
disc by history with subjective complaints of low back pain.

Connecticut National Guard records show that in January 1977, 
the veteran was diagnosed with coccydynia but was otherwise 
deemed to be medically qualified for military duty with 
temporary limitations which included no marching and no 
standing for prolonged periods.  Hospital records dated 
January 1977 show normal musculoskeletal and neurological 
findings on examination of his lumbosacral spine.  Medical 
records dated in 1978 show that he was treated on several 
occasions for complaints relating to a diagnosis of low back 
pain.  By November 1978, he was deemed qualified for military 
duty but with permanent medical restrictions from marching, 
lifting, prolonged standing and participation on strenuous 
physical activities due to his low back pain diagnosis.

Private medical records dated in June 1979 show that the 
veteran underwent surgery for treatment of his low back pain 
complaints.  He was diagnosed with sciatic nerve entrapment 
and a piriformis muscle release procedure was performed which 
partially relieved his symptoms.

In July 1979 the veteran was honorably discharged from the 
Connecticut Army National Guard.  

The report of an October 1979 VA examination shows that the 
veteran related a history of back surgery in 1972 and of 
injuring his low back in 1976 while on ACDUTRA.  He was 
diagnosed at the time as being status-post laminectomy, 
probably of L3-L4, with congenital spondylolisthesis of L5-S1 
with no evidence of coccydynia.  His coccyx was noted to be 
asymptomatic and without pain on physical manipulation.  

Private medical and chiropractic treatment reports dated in 
1980 show that the veteran was diagnosed and treated for 
acute lumbar disc herniation in April 1980 after he developed 
low back pain following a funeral in which he served as a 
pallbearer.  X-rays taken in May 1980 revealed a sacralized 
L-5 vertebra on the left, spina bifida occulta of L-5, 
decreased disc space between the L4-L5 vertebrae with 
posterior subluxation of L4 in relation to L5, severely 
decreased disc spacing between L5-S1 and bilateral 
compression subluxation of the L5-S1 zygapophyseal joints.  
No fractures of the lumbosacral spine were observed.  The 
diagnosis was postoperative disc syndrome of the lower back.

Based on the foregoing evidence, the veteran was denied 
service connection in a Board decision dated May 1981.  The 
decision became final thereafter.

Thereafter, in July 2000 the veteran applied to reopen his 
claim for service connection for a low back disability.  In 
support of his claim, the veteran submitted the following 
evidence:

Medical records from the Connecticut Army National Guard show 
that the veteran was treated for a back injury in June 1976.  
The records include a notation from his commanding officer 
stating that the veteran sustained a back sprain injury in 
the line of duty on June 16, 1976, while riding in a dump 
truck and ambulance. 

In an August 2000 written statement, the veteran's brother 
reported that he served in the Connecticut National Guard 
with the veteran and had accompanied him in an ambulance as 
he was being transported for treatment of his back injury in 
June 1976.  The witness reported that the veteran's ambulance 
was involved in collision while en route to the hospital, 
further injuring his back.  

VA medical reports dated in 2000 show that the veteran 
received treatment on several occasions for low back 
complaints related to a diagnosis of chronic low back pain 
with a prior history of multiple surgeries.

The report of a VA medical examination conducted in November 
2000 shows that the examining physician had reviewed the 
veteran's claims file and pertinent medical history.  The 
report shows, in pertinent part, that the veteran was 
diagnosed with chronic low back pain with a history of 
multiple surgical procedures, including one surgery prior to 
his National Guard service and several more in the years 
afterward.  X-rays in December 2000 revealed diffuse 
osteopenia with mild compression deformity and mild 
degenerative changes at L3-L4 and L4-L5.  The examiner 
presented the following commentary:

"This patient has chronic low back pain as 
mentioned above.  The patient also was treated for 
lower back while he was in service in the National 
Guard.  The patient had back surgery in 1973 
related to injury and apparently after surgery he 
recovered well enough without residual symptoms, 
enabling him to join the National Guard.  The 
patient claimed that the pain started again after 
the truck accident (during National Guard 
ACDUTRA).  This recurring back pain was treated 
conservatively which was not successful and he 
underwent left piriformis muscle release.  
However, he has chronic persistent pain ever after 
that surgery and occasional bilateral buttock area 
radicular pain."

In a statement dated November 2000, the veteran's private 
physician, Robert R. Silvera, M.D., reported that he was the 
veteran's treating physician since November 1991 for a 
worker's compensation injury that had occurred in October 
1991.  According to Dr. Silvera, the veteran reported in 
November 2000 that he had a prior history of involvement in a 
motor vehicle accident while serving in the military which 
occurred on June 16, 1976, in Connecticut.  Dr. Silvera 
presented the following opinion:

"It is a high medical probability that the 
injuries sustained in the motor vehicle 
accident (of June 16, 1976), which involved 
(the) lumbar regions, initiated a traumatic 
onset of osteoarthritic changes in (the) 
lumbar spine, which was then exacerbated in 
the work injury occurring (in October 
1991)."

The transcript of an October 2003 hearing before the 
undersigned Veterans Law Judge sitting at the RO shows, in 
pertinent part, that the veteran testified that his current 
low back disability was unrelated to his period of active 
duty from 1951 - 1953, but was rather the result of injuries 
sustained during a period of ACDUTRA with the Connecticut 
Army National Guard in June 1976.  He admitted that he had 
low back surgery prior to entering the National Guard but 
that at the time of his initial acceptance into the National 
Guard in 1975 his low back was completely healed and 
asymptomatic.  He and his two witnesses reported that he 
experienced continuous low back problems ever since his low 
back injury in June 1976 which necessitated surgical 
treatment and the use of prescription painkillers to help 
reduce his symptoms.

Analysis

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  In cases when the Board 
has previously disallowed a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  The Board must address the issue of 
whether new and material evidence has been submitted because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.  A review of the claim 
shows that in July 2000, the veteran applied to reopen his 
claim for service connection for a low back disability.  
Pertinent evidence submitted in support of his application 
consisted of private and VA medical records showing ongoing 
treatment for low back complaints in the years following his 
discharge from National Guard service.  Also received were 
nexus opinions dated November 2000 from a VA physician and 
the veteran's private physician, Dr. Silvera, which purport a 
link between his current low back disability and his injuries 
sustained during ACDUTRA in June 1976.  We find that this new 
evidence, when viewed in the context of the veteran's medical 
records during and after ACDUTRA in June 1976, which show 
ongoing treatment for complaints of recurrent low back pain 
and diagnoses of a chronic low back disability from 1976 to 
the present time, indicate an ongoing chronicity of low back 
symptomatology which establishes a new basis not previously 
considered by the Board in its May 1981 denial of the 
veteran's claim.  We further note that the Court has held in 
the case of Cox v. Brown, 5 Vet. App. 95, 98 (1993), that new 
and material evidence does not have to "establish" service 
connection, only create a "reasonable possibility" of 
service connection for purposes of reopening the claim.  We 
thus find that new and material evidence has been submitted 
to provide a basis to reopen the veteran's previously denied 
claim of entitlement to service connection for a low back 
disability.  The case is therefore reopened for a de novo 
review.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation of a pre-existing disability may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The medical evidence does not show that the veteran was 
treated for low back complaints or diagnosed with a chronic 
low back disability during his period of active service from 
January 1951 to December 1953.  The evidence also does not 
show onset of arthritis of his lumbosacral spine to a 
compensable degree within one year following separation from 
active service in December 1953 and the objective medical 
evidence does not relate his present low back disability to 
this period of active duty.  Therefore, service connection 
for coronary artery disease is not allowable on the basis of 
his military service from January 1951 to December 1953.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

The veteran claims that his low back disability is related to 
his service with the Connecticut Army National Guard.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  The term, active military, naval, 
or air service, includes active duty, a period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  See 38 U.S.C.A. § 101(22), (23), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2003).  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active 
duty for training includes full-time duty performed by 
members of the National Guard of any State.  See 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty, other than 
full-time duty, performed by a member of the National Guard 
of any State.  See 38 C.F.R. § 3.6(d).

We find that the evidence shows that the veteran's history of 
lumbar spine surgery prior to service with the Connecticut 
Army National Guard establishes that a low back condition 
pre-existed his low back injury in June 1976.  Although the 
evidence could arguably support a finding that the June 1976 
injury aggravated the veteran's pre-existing lumbar spine 
disability, the physicians' opinions associated with the 
record relate the veteran's current low back problems 
directly to his injury during ACDUTRA.  Although some 
treatment records indicate that the veteran's low back 
symptoms resolved themselves within several weeks following 
this injury, it is evident upon looking at the veteran's 
entire medical history that he was dogged by persistent and 
recurring low back symptoms ever since the time of the 
injury.  We note that the evidence shows that he sustained an 
intercurrent non-service-related work injury in October 1991.  
However, the records also show that the veteran was still 
having problems with his low back prior to this work injury.  
We place special emphasis on the opinion of the VA physician 
who examined the veteran in November 2000 and stated that the 
veteran's recurring back pain from ACDUTRA was chronic and 
persistent pain even after post-ACDUTRA surgical treatment.  
Furthermore, the opinion of Dr. Silvera also supports a link 
between the veteran's current arthritis of his low back and 
his injury sustained during ACDUTRA.  Dr. Silvera states that 
the intercurrent work-related injury of October 1991 only 
aggravated a longstanding low back disability which began as 
a result of a traumatic injury during ACDUTRA.  Resolving all 
doubt in the veteran's favor, we therefore conclude that the 
evidence is in general support of an allowance of service 
connection for arthritis of the lumbosacral spine as a 
residual of a low back injury sustained during active duty 
for training with the National Guard in June 1976.  The 
veteran's appeal is thus granted.


ORDER

Service connection for arthritis of the lumbosacral spine 
(residual of a low back injury) is granted.



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



